EXHIBIT 10.4

SECOND AMENDMENT TO CREDIT AGREEMENT

THIS SECOND AMENDMENT TO CREDIT AGREEMENT (this “Second Amendment”), dated as of
July 19, 2012, is among GLOBAL POWER EQUIPMENT GROUP INC., a Delaware
corporation (the “Borrower”), WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent for the Lenders, Swingline Lender and Issuing Lender (the
“Administrative Agent”), and the Lenders (as defined in the Credit Agreement
defined below) signing this Second Amendment.

BACKGROUND

A. The Borrower, the Lenders and the Administrative Agent are parties to that
certain Credit Agreement, dated as of February 12, 2012, as amended by that
certain First Amendment to Credit Agreement and First Amendment to Security
Agreement, dated as of April 25, 2012 (as amended, the “Credit Agreement”). The
terms defined in the Credit Agreement and not otherwise defined herein shall be
used herein as defined in the Credit Agreement.

B. The Borrower has requested (i) certain amendments to the Credit Agreement and
(ii) a waiver of a post-closing requirement set forth in item 4 on Schedule 7.17
to the Credit Agreement (the “Post-Closing Requirement”).

C. The Lenders and the Administrative Agent hereby agree to amend the Credit
Agreement and waive the Post-Closing Requirement, subject to the terms and
conditions set forth herein.

NOW, THEREFORE, in consideration of the covenants, conditions and agreements
hereafter set forth, and for other good and valuable consideration, the receipt
and adequacy of which are all hereby acknowledged, the Borrower, the Required
Lenders and the Administrative Agent covenant and agree as follows:

1. AMENDMENTS TO CREDIT AGREEMENT.

(a) Section 1.1 of the Credit Agreement is hereby amended by adding the defined
terms “Extended Letter of Credit” and “Minimum Collateral Amount” thereto in
proper alphabetical order to read as follows:

“Extended Letter of Credit” has the meaning assigned thereto in Section 3.1(c).

“Minimum Collateral Amount” has the meaning assigned thereto in Section 7.20.

(b) Section 3.1(a) of the Credit Agreement is hereby amended to read as follows:

(a) Availability. Subject to the terms and conditions hereof, the Issuing
Lender, in reliance on the agreements of the other Lenders set forth in
Section 3.4(a), agrees to issue standby letters of credit (the “Letters of
Credit”) denominated in Dollars or one or more Alternative Currencies for the
account of the Borrower on any Business Day from the Closing Date through but
not including the fifth (5th) Business Day prior to

 

1



--------------------------------------------------------------------------------

the Revolving Credit Maturity Date in such form as may be approved from time to
time by the Issuing Lender; provided, that the Issuing Lender shall have no
obligation to issue any Letter of Credit if, after giving effect to such
issuance, (a) the L/C Obligations would exceed the L/C Commitment, (b) the
Revolving Credit Outstandings would exceed the Revolving Credit Commitment or
(c) the Alternative Currency Outstandings would exceed the Alternative Currency
Sublimit. Each Letter of Credit shall (i) be denominated in a Permitted Currency
in a minimum amount to be agreed to by the Issuing Lender, (ii) be a standby
letter of credit issued to support obligations of the Borrower or any of its
Subsidiaries, contingent or otherwise, incurred in the ordinary course of
business, (iii) be in a form satisfactory to the Issuing Lender, (iv) unless
otherwise approved by the Issuing Lender, expire on a date no more than twelve
(12) months after the date of issuance or last renewal of such Letter of Credit
which date shall be no later than the fifth (5th) Business Day prior to the
Revolving Credit Maturity Date (provided, in any event, the expiry date may
extend beyond such date if the requirements of Section 3.1(c) below are
satisfied) and (v) be subject to the Uniform Customs and/or ISP98, as set forth
in the Letter of Credit Application or as determined by the Issuing Lender and,
to the extent not inconsistent therewith, the laws of the State of New York. No
Issuing Lender shall at any time be obligated to issue any Letter of Credit
hereunder if such issuance would conflict with, or cause such Issuing Lender or
any L/C Participant to exceed any limits imposed by, any Applicable Law.
References herein to “issue” and derivations thereof with respect to Letters of
Credit shall also include extensions or modifications of any outstanding Letters
of Credit, unless the context otherwise requires.

(c) Section 3.1 of the Credit Agreement is hereby amended by adding a new
subsection (c) thereto to read as follows:

(c) Extended Letters of Credit. Notwithstanding anything in clause (iv) of the
second sentence of Section 3.1(a) above to the contrary, a Letter of Credit may
have an expiry date that would occur after the date that is five (5) Business
Days prior to the Revolving Credit Maturity Date but that is not beyond one
(1) year after the Revolving Credit Maturity Date (each such issued Letter of
Credit, an “Extended Letter of Credit”), provided that each such Extended Letter
of Credit shall be Cash Collateralized in accordance with Section 7.20.

(d) Article VII of the Credit Agreement is hereby amended by adding a new
Section 7.20 to the end thereof to read as follows:

Section 7.20 Cash Collateralization of Extended Letters of Credit. The Borrower
shall provide Cash Collateral (in an amount equal to 105% of the maximum Dollar
Amount of each Extended Letter of Credit, calculated in accordance with
Section 1.10 (the “Minimum Collateral Amount”)) to the Issuing Lender with
respect to each Extended Letter of Credit no later than thirty (30) days prior
to the Revolving Credit Maturity Date; provided that if the Borrower fails to
provide Cash Collateral with respect to any such Extended Letter of Credit by
such time, such event shall be treated as a drawing under each such Extended
Letter of Credit (in an amount equal to 105% of the maximum Dollar Amount of
each such Extended Letter of Credit, calculated in accordance with
Section 1.10), which shall be reimbursed (or participations funded

 

2



--------------------------------------------------------------------------------

therein) in accordance with Sections 3.4 and 3.5, with the proceeds being used
to provide Cash Collateral for such Extended Letter of Credit. If at any time
the Issuing Lender determines that the Cash Collateral is less than the Minimum
Collateral Amount, the Borrower will, promptly upon demand by the Issuing
Lender, pay or provide to the Issuing Lender additional Cash Collateral in an
amount sufficient to eliminate such deficiency. All Cash Collateral shall be
maintained in blocked accounts with the Issuing Lender. The Borrower shall pay
on demand therefor all customary account opening, activity and other
administrative fees and charges in connection with the maintenance of the Cash
Collateral.

(e) Section 9.1(d) of the Credit Agreement is hereby amended to read as follows:

(d) Default in Performance of Certain Covenants. Any Credit Party shall default
in the performance or observance of any covenant or agreement contained in
Sections 7.1, 7.2(a), 7.3(a), 7.4 (with respect to such Person’s legal
existence), 7.13, 7.14, 7.15, 7.16, 7.18, 7.20 or Article VIII.

2. WAIVER. The Required Lenders hereby (a) waive any Default or Event of Default
that has occurred or may occur under the Credit Agreement as a result of the
failure of the Borrower to obtain the consent of Washington Group International,
Inc. dba Washington Division of URS Corporation to the grant of the Lien by the
Borrower in the rights of the Borrower in the Permitted Servicing Joint Venture
of the Borrower and Washington Group International, Inc. dba Washington Division
of URS Corporation as required by item 4 on Schedule 7.17 to the Credit
Agreement and (b) agree that the Borrower shall have no further obligation to
obtain such consent. The waiver provided herein does not affect any other
covenant or provision of the Credit Agreement or any other Loan Document.

3. REPRESENTATIONS AND WARRANTIES TRUE; NO EVENT OF DEFAULT. By its execution
and delivery hereof, the Borrower represents and warrants that, as of the date
hereof and after giving effect to the waiver provided in Section 2 hereof:

(a) the representations and warranties contained in the Credit Agreement and the
other Loan Documents are true and correct in all material respects, on and as of
the date hereof as if made on and as of such date, except for any representation
and warranty that is qualified by materiality or reference to Material Adverse
Effect, which such representation and warranty shall be true and correct in all
respects on and as of the date hereof as if made on and as of such date, (except
for any such representation and warranty that by its terms is made only as of an
earlier date, which representation and warranty shall remain true and correct in
all material respects, except for any representation and warranty that is
qualified by materiality or reference to Material Adverse Effect, which such
representation and warranty shall be true and correct in all respects as of such
earlier date);

(b) no event has occurred and is continuing which constitutes a Default or an
Event of Default;

(c) (i) the Borrower has full power and authority to execute and deliver this
Second Amendment, (ii) this Second Amendment has been duly executed and
delivered by the

 

3



--------------------------------------------------------------------------------

Borrower, and (iii) each of this Second Amendment and the Credit Agreement, each
as amended hereby, constitutes the legal, valid and binding obligations of the
Borrower, enforceable in accordance with their respective terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar state or federal debtor relief laws from time to time in
effect which affect the enforcement of creditors’ rights in general and the
availability of equitable remedies, regardless of whether considered in a
proceeding in equity or at law;

(d) neither the execution, delivery and performance of this Second Amendment or
the Credit Agreement, as amended hereby, nor the consummation of any
transactions contemplated herein or therein, will conflict with, result in a
breach of or constitute a default under any indenture, agreement or other
instrument to which the Borrower is a party or by which any of its properties
may be bound or any Governmental Approval relating to the Borrower, except to
the extent such conflict, breach or default, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect; and

(e) no authorization, approval, consent, or other action by, notice to, or
filing with, any governmental authority or other Person not already obtained
(including the Board of Directors (or other similar governing body) of the
Borrower) is required for the execution, delivery or performance by the Borrower
of this Second Amendment.

4. CONDITIONS TO EFFECTIVENESS. This Second Amendment shall be effective as of
July 19, 2012, subject to satisfaction or completion of the following:

(a) the Administrative Agent shall have received counterparts of this Second
Amendment executed by the Required Lenders;

(b) the Administrative Agent shall have received counterparts of this Second
Amendment executed by the Borrower and acknowledged by each Subsidiary
Guarantor;

(c) the Administrative Agent shall have received, in form and substance
satisfactory to the Administrative Agent and its counsel, such other documents,
certificates and instruments as the Administrative Agent shall require.

5. REFERENCE TO THE CREDIT AGREEMENT.

(a) Upon the effectiveness of this Second Amendment, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, or words of like import shall
mean and be a reference to the Credit Agreement, as amended and modified hereby.

(b) The Credit Agreement, as amended and modified by this Second Amendment,
shall remain in full force and effect and is hereby ratified and confirmed.

6. COSTS, EXPENSES AND TAXES. The Borrower agrees to pay on demand all costs and
expenses of the Administrative Agent in connection with the preparation,
reproduction, execution and delivery of this Second Amendment and the other
instruments and documents to be delivered hereunder (including the reasonable
fees and out-of-pocket expenses of counsel for the Administrative Agent with
respect thereto).

 

4



--------------------------------------------------------------------------------

7. SUBSIDIARY GUARANTOR’S ACKNOWLEDGMENT. By signing below, each Subsidiary
Guarantor (a) acknowledges, consents and agrees to the execution, delivery and
performance by the Borrower of this Second Amendment, (b) acknowledges and
agrees that its obligations in respect of its Subsidiary Guaranty Agreement are
not released, diminished, waived, modified, impaired or affected in any manner
by this Second Amendment or any of the provisions contemplated herein,
(c) ratifies and confirms its obligations under the Subsidiary Guaranty
Agreement, and (d) acknowledges and agrees that it has no claims or offsets
against, or defenses or counterclaims to, the Subsidiary Guaranty Agreement.

8. EXECUTION IN COUNTERPARTS. This Second Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which when taken together shall constitute but one and the same
instrument. For purposes of this Second Amendment, a counterpart hereof (or
signature page thereto) signed and transmitted by any Person party hereto to the
Administrative Agent (or its counsel) by facsimile machine, telecopier or
electronic mail is to be treated as an original. The signature of such Person
thereon, for purposes hereof, is to be considered as an original signature, and
the counterpart (or signature page thereto) so transmitted is to be considered
to have the same binding effect as an original signature on an original
document.

9. GOVERNING LAW. This Second Amendment and the other Loan Documents and any
claim, controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Second Amendment or
any other Loan Document (except, as to any other Loan Document, as expressly set
forth therein) and the transactions contemplated hereby and thereby shall be
governed by, and construed in accordance with, the law of the State of New York.

10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS SECOND AMENDMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS SECOND AMENDMENT AND THE OTHER LOAN DOCUMENTS
BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

11. HEADINGS. Section headings in this Second Amendment are included herein for
convenience of reference only and shall not constitute a part of this Second
Amendment for any other purpose.

 

5



--------------------------------------------------------------------------------

12. ENTIRE AGREEMENT. THE CREDIT AGREEMENT, AS AMENDED BY THIS SECOND AMENDMENT,
AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS BETWEEN THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS
BETWEEN THE PARTIES.

REMAINDER OF PAGE LEFT INTENTIONALLY BLANK

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Second Amendment is executed as of the date first set
forth above.

 

BORROWER: GLOBAL POWER EQUIPMENT GROUP INC. By:  

/s/ David L. Willis

Name:   David L. Willis Title:   Senior Vice President and Chief Financial
Officer



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT AND LENDERS: WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent, Secured Creditor, Swingline Lender, the Issuing Lender and
Lender By:  

/s/ Andrew M. Widmer

Name:   Andrew M. Widmer Title:   Vice President



--------------------------------------------------------------------------------

U.S. BANK, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Chris Dolence

Name:   Chris Dolence Title:   Vice President



--------------------------------------------------------------------------------

BRANCH BANKING AND TRUST COMPANY, as a Lender By:  

/s/ Allen K. King

Name:   Allen K. King Title:   SVP



--------------------------------------------------------------------------------

ACKNOWLEDGED AND AGREED TO: AS SUBSIDIARY GUARANTORS: WILLIAMS INDUSTRIAL
SERVICES GROUP, L.L.C. By:  

/s/ David L. Willis

Print Name:   David L. Willis Print Title:   Chief Financial Officer BRADEN
MANUFACTURING, L.L.C. By:  

/s/ David L. Willis

Print Name:   David L. Willis Print Title:   Chief Financial Officer WILLIAMS
INDUSTRIAL SERVICES, LLC By:  

/s/ David L. Willis

Print Name:   David L. Willis Print Title:   Chief Financial Officer WILLIAMS
SPECIALTY SERVICES, LLC By:  

/s/ David L. Willis

Print Name:   David L. Willis Print Title:   Chief Financial Officer



--------------------------------------------------------------------------------

WILLIAMS PLANT SERVICES, LLC By:  

/s/ David L. Willis

Print Name:   David L. Willis Print Title:   Chief Financial Officer
CONSTRUCTION & MAINTENANCE PROFESSIONALS, LLC By:  

/s/ David L. Willis

Print Name:   David L. Willis Print Title:   Chief Financial Officer WILLIAMS
GLOBAL SERVICES, INC. By:  

/s/ David L. Willis

Print Name:   David L. Willis Print Title:   Chief Financial Officer